Citation Nr: 0631234	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-10 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued (pension) benefits.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran had recognized guerilla service and service with 
the Regular Philippine Army from November 1942 to June 1946.  
He died in May 1999.  The appellant is the veteran's widow.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, The Republic of the Philippines.  

The issue of entitlement to accrued (pension) benefits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in May 1999.  The Certificate of Death 
lists the immediate cause of death as multiorgan failure.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The cause of the veteran's death did not have its onset 
during active service and is otherwise unrelated to any in-
service disease or injury.






CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA provided VCAA notice by means of a letter to the claimant 
from the RO dated in November 2001.  The claimant was told of 
the requirements to establish a successful claim, advised of 
her and VA's respective duties, and asked to submit 
information and/or evidence, including any in her possession 
to the RO.  The content and timing of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

To the extent that the VCAA notice did not include the 
effective date assignable for the claim of service connection 
for the cause of the veteran's death, since the Board is 
denying the claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the claimant 
with respect to any such defect in the VCAA notice required 
under Dingess at 19 Vet. App. 473.  

Assistance shall include obtaining a medical opinion when 
such an opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, merely filing a claim for benefits and 
submitting a death certificate is not enough to necessitate a 
medical opinion.  VA's duty to provide a medical opinion is 
not triggered unless the record contains competent evidence 
that the veteran's death may be associated with his service.  
38 U.S.C.A. § 5103A; see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  In this case, no competent evidence 
of record shows that the veteran's death was associated with 
his service.  VA thus declines to seek a medical opinion with 
regard to this claim.  

All available service records have been obtained.  While the 
service records do not contain any medical treatment reports, 
in June 1994 VA requested all records, including clinical and 
medical records.  The response from the U.S. Army Reserve 
Personnel Center, received in February 1995, included all 
available records.  Terminal treatment records from Cypress 
Fairbanks Medical Center have also been obtained.  It is 
noted that these reports were submitted by the appellant and 
that they are the same reports referenced on the February 
2002 VA Form 21-4142, as they cover the veteran's 
hospitalization period from May 28-[redacted], 1999.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Certain chronic diseases, including malignant tumors and 
heart disease, may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
in most cases of the date of separation from service.  38 
U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 
U.S.C.A.  § 1101(3) and 38 C.F.R. § 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Board notes that the appellant has not contended that the 
veteran's death was caused by his service.  In her July 2001 
application she indicated that she was not claiming that the 
cause of the veteran's death was due to service.  She stated 
in her April substantive appeal that "[h]e may not have died 
related to a war".  Rather, she argued that any benefits due 
the veteran because of her service should flow to her, as his 
widow.  Regardless, as explained below, the Board has 
carefully examined the record and finds that the cause of the 
veteran's death was not due to service.

A Certificate of Death, issued in June 1999, shows that the 
veteran died on May [redacted], 1999, and lists the immediate cause 
of death as multiorgan failure due to pneumonia, shock, and 
metastatic malignancy of unknown etiology.  This document 
approximates that the veteran suffered from pneumonia for one 
week prior to his death and from a metastatic malignancy for 
2 months prior to his death.  The death certificate was 
signed by K.H., M.D.

At the time of his death, the veteran was not service 
connected for any disability.  The only claim filed by the 
veteran was an October 1993 claim for pension.  

Service medical records consist solely of a report of 
entrance examination dated in November 1942.  This record 
contains no evidence of any disease.  An affidavit for 
Philippine Army Personnel, dated in May 1945, is absent for 
any record of wounds or illnesses incurred during service.  

Terminal treatment records, from the Cypress Fairbanks 
Medical Center, show that the veteran was admitted to the 
medical center two days prior to his death with atrial 
fibrillation and pneumonia.  A history of the present illness 
reported that the veteran had been diagnosed 2 months prior 
to May 1999 with metastatic liver carcinoma.  These treatment 
records are signed by the same physician that signed the 
death certificate and do not express any medical opinion that 
the veteran's illnesses were related to his service.

There is no evidence of record that the veteran suffered from 
any illness or injury during service, for over four decades 
after separation from service, or that the primary or 
contributory cause of death preceded death by more than two 
months.  There is no medical evidence of record linking the 
veteran's death to service, and the appellant, as a lay 
person, is not competent to etiologically relate the cause of 
the veteran's death to service or any event of 'war'.  For 
these reasons, the claim for service connection for the cause 
of the veteran's death must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  The 
Board regrets that a more favorable determination could not 
be made in this case.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

In April 2002, the RO denied a claim for entitlement to 
accrued (pension) benefits and the claimant filed a timely 
notice of disagreement with that denial in June 2002.  The RO 
has not issued a statement of the case on this issue, and no 
appeal has been perfected.  While a supplemental statement of 
the case was issued on this issue in May 2006, 38 C.F.R. § 
19.31 (2006) provides that a supplemental statement of the 
case will not be used to announce an agency of original 
jurisdiction (AOJ's) decision on an issue not previously 
addressed in a statement of the case.  

The Court has held that where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case. Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue the claimant a 
statement of the case specifically with 
regard to the issue of entitlement to 
accrued (pension) benefits.  The claimant 
should be informed of her appeal rights 
and of the actions necessary to perfect an 
appeal on this issue.  Thereafter, this 
issue is to be returned to the Board only 
if an adequate and timely substantive 
appeal is filed.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


